DETAILED ACTION

Response to Amendment
The Applicants’ amendment, filed 08/17/2022, was received and entered. As the results, the independent claims 1, 8 and 15 were amended with the feature of “ a first trigger configuration defining a first condition, a first key, and fist trigger action, the first key identifying a first event to which the first trigger configuration related…”. Other dependent claims were also amended. No claims were cancelled. No new claims were added. Therefore, claims 1-20 are pending in this application at this time for an examination as followings.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1-20 are rejected under pre-AIA  35 U.S.C. 102(b)(2) as being anticipated by Shrader et al. (US 6,026,440).
 	Regarding claim 1, Shrader et al. (“Shrader”) teaches a method of configurating an application platform to respond to usage of the application platform (i.e., a method of configuring a server platform for managing Web server transactions and responding access to documents in a web server 22 and/or distributed field system (DFS) 50, as shown in figures 1 and 3), the method comprising: 
receiving a first trigger configuration, the first trigger configuration defining a first condition, a first key, and a first trigger action, the first key identifying a first event to which the first trigger configuration relates (i.e., an administrator creates a configuration file to include conditions associated with specific threshold rules (col.5, liens 26-52), keywords (or keys) defined variety of events such as trigger-keyword (col.7, lines 3-18), urlpath-keyword (col.7, line 60-67), dceusername-keyword (col.8, lines 16-23), etc. (col.10, lines 27-32); and actions (variety of actions shown in tables 1 and 2, col.8, line 40 through col.9, line 30) and an account manager 25 receives and stores the configuration file; col.13, lines 18-25;  
determining, based on event data associated with the first event, that the first condition defined by the first trigger configuration has been satisfied (col.6, lines 1-5); and 
based on the determining that the first condition has been satisfied, performing the first trigger action (col.6, lines 5-8; col.10, liens 60-67).
Regarding claim 2, Shrader further teaches the features of establishing, by the administer, variety of configuration files with different conditions, keys and actions and storing the second configuration files, the third configuration, etc. in the account manager 25 by performing the same process as discussed in claim 1. For example, if a first configuration file may contain a set of PageCounter keywords which are not defined (col.7, lines 15-18). Another or second configuration file may include an urlpath-keyword for comparing the url path for a transaction (as an event). If the keyword is not specified, the rule considers all url paths to match (col.7, lines 60-67).
Regarding claim 3, Shrader further teaches different configuration files which may be configured and/or overwritten by the administrator. For example, as shown in figure 4, an original configuration file with whether a monitored resource matches a condition of a threshold rule defined for that resource (col.5, lines 60-67). The administrator may also override the threshold rules included conditions in another (second) configuration file wherein another configuration file is updated and stored with the condition associated with threshold rule that a resource should not be monitored. Therefore, the second condition being different that the first triggering condition (col.6, lines 10-21). Shrader further teaches each threshold rule containing the keyword (i.e., trigger-keyword, urlpath-keyword, dceusername keyword, etc.) which comprises a trigger value. If the original configuration file may comprise a trigger-keyword having a value being defined, the condition of the threshold rule will be performed. If another configuration file comprises the urlpath-keyword having a value being not defined, the threshold rule for the condition will be skipped, etc. Thus, the first and second keywords identify a first and a second events to which the first and second trigger configurations related, respectively. The keywords can’t be used again in another session (col.7, lines 3-21; col.7, line 60 through col.8, line 50 and col.16, lines 18-25).
Regarding claim 4, Shrader further teaches the features of detecting a monitored resource exceeding a condition of a threshold value for triggering one or a set of threshold actions (see the Abstract; col.2, lines 41-51; col.5, line 65 through col.6, line 9, etc.).
Regarding claim 5, Shrader further teaches the feature of sending an email note to an email system with an email address (col.6, lines 5-9 and col.20, lines 10-11) wherein the email system is an external resource of the system as shown in figures 1 and 3. Shrader further teaches the feature of sending a text message to a client via a client IP address for a filed login record (col.25, lines 3-4).
Regarding claim 6, Shrader further teaches the feature of storing the configuration file (col.6, lines 45-50). The stored configuration file can be as an Application Programing Interface (API) access resource and can be loaded with startup values (col.13, lines 19-30).
Regarding claim 7, Shrader further teaches the feature of overridden the values (i.e., threshold rule/monitored source) of the configuration file as an API request from the administrator and the modification to the configuration file is updated and stored (col.6, lines 10-21).
Regarding claim 8, Shrader teaches a system for configuring an application platform to respond to usage of the application platform (i.e., such as system as shown in figures 1 and 3, including an account manager as a computer (col.23, lines 49-63) for managing and monitoring access to documents and/or transactions in the Web server 22 and/or distributed field system (DFS) 50), the system comprising: 
one or more computer processors; and 
one or more computer-readable mediums storing instructions that, when executed by the one or more computer processors, cause the system to perform operations, the operations comprising:
receiving a first trigger configuration, the first trigger configuration defining a first condition, a first key, and a first trigger action, the first key identifying a first event to which the first trigger configuration relates (i.e., an administrator creates a configuration file to include conditions associated with specific threshold rules (col.5, liens 26-52), keywords (or keys) defined variety of events such as trigger-keyword (col.7, lines 3-18), urlpath-keyword (col.7, line 60-67), dceusername-keyword (col.8, lines 16-23), etc. (col.10, lines 27-32); and actions (Actions in tables 1 and 2, col.8, line 40 through col.9, line 30) and an account manager 25 receives and stores the configuration file; col.13, lines 18-25;  
determining, based on event data associated with the first event, that the first condition defined by the first trigger configuration has been satisfied (col.6, lines 1-5); and 
based on the determining that the first condition has been satisfied, performing the first trigger action (col.6, lines 5-8; col.10, liens 60-67).
Regarding claim 9, Shrader further teaches the features of establishing, by the administer, variety of configuration files with different conditions, keys and actions and storing the second configuration files, the third configuration, etc. in the account manager 25 by performing the same process as discussed in claim 1. For example, if a first configuration file may contain a set of PageCounter keywords which are not defined (col.7, lines 15-18). Another or second configuration file may include an urlpath-keyword for comparing the url path for a transaction (as an event). If the keyword is not specified, the rule considers all url paths to match (col.7, lines 60-67).
Regarding claim 10, Shrader further teaches different configuration files which may be configured and/or overwritten by the administrator. For example, as shown in figure 4, an original configuration file with whether a monitored resource matches a condition of a threshold rule defined for that resource (col.5, lines 60-67). The administrator may also override the threshold rules included conditions in another configuration file wherein another configuration file is updated and stored with the condition associated with threshold rule that a resource should not be monitored. Therefore, the second condition being different that the first triggering condition (col.6, lines 10-21). Shrader further teaches each threshold rule containing the keyword (i.e., trigger-keyword, urlpath-keyword, dceusername keyword, etc.) which comprises a trigger value. If the original configuration file may comprise a trigger-keyword having a value being defined, the condition of the threshold rule will be performed. If another configuration file comprises the urlpath-keyword having a value being not defined, the threshold rule for the condition will be skipped, etc. Thus, the first and second keywords identify a first and a second events to which the first and second trigger configurations related, respectively. The keywords can’t be used again in another session (col.7, lines 3-21; col.7, line 60 through col.8, line 50 and col.16, lines 18-25).
Regarding claim 11, Shrader further teaches the features of detecting a monitored resource exceeding a condition of a threshold value for triggering one or a set of threshold actions (see the Abstract; col.2, lines 41-51; col.5, line 65 through col.6, line 9, etc.)
Regarding claim 12, Shrader further teaches the feature of sending an email note to an email system with an email address (col.6, lines 5-9 and col.20, lines 10-11) wherein the email system is an external resource of the system as shown in figures 1 and 3. Shrader further teaches the feature of sending a text message to a client via a client IP address for a filed login record (col.25, lines 3-4).
Regarding claim 13, Shrader further teaches the feature of storing the configuration file (col.6, lines 45-50). The stored configuration file can be as an Application Programing Interface (API) access resource and can be loaded with startup values (col.13, lines 19-30).
Regarding claim 14, Shrader further teaches the feature of overridden the values (i.e., threshold rule/monitored source) of the configuration file as an API request from the administrator and the modification to the configuration file is updated and stored (col.6, lines 10-21).
Regarding claim 15, Shrader teaches a non-transitory computer-readable medium storing instructions that, when executed by one or more computer processors, cause the one or more computer processors (i.e., a set of instructions (program code) in a code module resident in a random access memory of a computer, such as the account manager 25, col.23, line 49-63)  to perform operations to respond to usage of the application platform, the operations comprising:
receiving a first trigger configuration, the first trigger configuration defining a first condition, a first key, and a first trigger action, the first key identifying a first event to which the first trigger configuration relates (i.e., an administrator creates a configuration file to include conditions associated with specific threshold rules (col.5, liens 26-52), keywords (or keys) defined variety of events such as trigger-keyword (col.7, lines 3-18), urlpath-keyword (col.7, line 60-67), dceusername-keyword (col.8, lines 16-23), etc. (col.10, lines 27-32); and actions (Actions in tables 1 and 2, col.8, line 40 through col.9, line 30) and an account manager 25 receives and stores the configuration file; col.13, lines 18-25;  
determining, based on event data associated with the first event, that the first condition defined by the first trigger configuration has been satisfied (col.6, lines 1-5); and 
based on the determining that the first condition has been satisfied, performing the first trigger action (col.6, lines 5-8; col.10, liens 60-67).
Regarding claim 16, Shrader further teaches the features of establishing, by the administer, variety of configuration files with different conditions, keys and actions and storing the second configuration files, the third configuration, etc. in the account manager 25 by performing the same process as discussed in claim 1. For example, if a first configuration file may contain a set of PageCounter keywords which are not defined (col.7, lines 15-18). Another or second configuration file may include an urlpath-keyword for comparing the url path for a transaction (as an event). If the keyword is not specified, the rule considers all url paths to match (col.7, lines 60-67).
Regarding claim 17, Shrader further teaches different configuration files which may be configured and/or overwritten by the administrator. For example, as shown in figure 4, an original configuration file with whether a monitored resource matches a condition of a threshold rule defined for that resource (col.5, lines 60-67). The administrator may also override the threshold rules included conditions in another configuration file wherein another configuration file is updated and stored with the condition associated with threshold rule that a resource should not be monitored. Therefore, the second condition being different that the first triggering condition (col.6, lines 10-21). Shrader further teaches each threshold rule containing the keyword (i.e., trigger-keyword, urlpath-keyword, dceusername keyword, etc.) which comprises a trigger value. If the original configuration file may comprise a trigger-keyword having a value being defined, the condition of the threshold rule will be performed. If another configuration file comprises the urlpath-keyword having a value being not defined, the threshold rule for the condition will be skipped, etc. Thus, the first and second keywords identify a first and a second events to which the first and second trigger configurations related, respectively. The keywords can’t be used again in another session (col.7, lines 3-21; col.7, line 60 through col.8, line 50 and col.16, lines 18-25).
Regarding claim 18, Shrader further teaches the features of detecting a monitored resource exceeding a condition of a threshold value for triggering one or a set of threshold actions (see the Abstract; col.2, lines 41-51; col.5, line 65 through col.6, line 9, etc.).
Regarding claim 19, Shrader further teaches the feature of sending an email note to an email system with an email address (col.6, lines 5-9 and col.20, lines 10-11) wherein the email system is an external resource of the system as shown in figures 1 and 3. Shrader further teaches the feature of sending a text message to a client via a client IP address for a filed login record (col.25, lines 3-4).
Regarding claim 20, Shrader further teaches the feature of storing the configuration file (col.6, lines 45-50). The stored configuration file can be as an Application Programing Interface (API) access resource and can be loaded with startup values (col.13, lines 19-30). Shrader further teaches the feature of overridden the values (i.e., threshold rule/monitored source) of the configuration file as an API request from the administrator and the modification to the configuration file is updated and stored (col.6, lines 10-21).

Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
 	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
	A shortened statutory period for response to this final action is set to expire THREE MONTHS from the date of this action.  In the event a first response is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event will the statutory period for response expire later than SIX MONTHS from the date of this final action.
	Any response to this final action should be mailed to:
		Box AF
			Commissioner of Patents and Trademarks
			Washington, D.C. 20231

		Or faxed to:
			(703) 872-9314 or (571) 273-8300 (for formal communications; 
 			Please mark “EXPEDITED PROCEDURE”)

		Or:
If it is an informal or draft communication, please label 			 “PROPOSED” or “DRAFT”)

		Hand Carry Deliveries to:
			Customer Service Window
			(Randolph Building)
			401 Dulany Street
 			Alexandria, VA 22314

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BINH TIEU whose telephone number is (571)272-7510. The examiner can normally be reached on 9-5. The Examiner’s fax number is (571) 273-7510 and E-mail address: BINH.TIEU@USPTO.GOV.
Examiner interviews are available via telephone or video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FAN S. TSANG can be reached on (571) 272-7547.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (FAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the FAIR system, see http://pair-direct.uspto.gov.  If you have any questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Binh Kien Tieu/Primary Examiner, Art Unit 2653                                                                                                                                                                                                        						
						
Date: October 2022